DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 12/27/21, amended claim(s) 1 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Applicability of Leahy-Smith America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 21-23, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2004/0167442 to Shireman et al. (hereinafter “Shireman”) in view of U.S. Patent No. 6,234,981 to Howland and U.S. Patent Application Publication No. 2002/0062092 to Muni et al. (hereinafter “Muni”), or alternatively in view of Shireman in view of U.S. Patent Application Publication No. 2012/0282571 to Ammon et al. (hereinafter “Ammon”), Howland, and Muni.
For claim 1, Shireman discloses a shapeable medical device (10) (Fig. 1) (para [0027]) configured to (Examiner’s Note: functional language/intended use, i.e., capable of) allow a practitioner to shape a distal end to a desired shape for tracking through a patient’s vasculature (para [0029]-[0036]), the shapeable medical device comprising:
an elongate shaft member (14 and 16 together, optionally with 12) (Fig. 1) (para [0027]) comprising:
an elongate proximal portion (14, could also optionally include 12);
a distal portion (16, could also optionally include 12) extending distally from the elongate proximal portion (as can be seen in Fig. 1), the distal portion comprising a distal end portion (distal end portion of 16) comprising a proximal end section (proximal end section of the distal end portion of 16) and a practitioner-shapeable (Examiner’s Note: this limitation being construed in view of para [0027] of Applicant’s specification as originally filed) (para [0031]) distal end section (distal end section of the distal end portion of 16), the practitioner-shapeable distal end section being formed of a nickel titanium alloy (“nickel-titanium alloy such as linear elastic or superelastic (i.e., pseudoelastic) nitinol,” para [0029]) (also see para [0030]-[0036]), having a stress-strain curve without any flat plateau stresses (“…it does not display a substantial ‘superelastic plateau’ or ‘flag region’ in its stress/strain curve,” para [0031]), such that (Examiner’s Note: functional language/intended use, i.e., capable of) the practitioner-shapeable distal end section does not exhibit a phase transformation or onset of stress-induced martensite as the practitioner-shapeable distal end section is stressed (Examiner’s Note: this limitation being construed in view of para [0006] of Applicant(s)’ specification as originally filed, which states that linear pseudoelastic nitinol is capable of such) (para [0031]-[0032]);
a helical coil section (80) (as can be seen in Figs. 1 and 8) (para [0084]) disposed about at least the practitioner-shapeable distal end section (as can be seen in Figs. 1 and 8); and
an atraumatic cap section (69) (Figs. 1 and 2) (para [0076]) (also see “atraumatic tip,” para [0116]) attached to the helical coil section and the metallic material of the practitioner-shapeable distal end section (as can be seen in Figs. 1 and 2).
Shireman appears to further disclose the nickel titanium alloy in a martensite phase at body temperature (Examiner’s Note: Applicant’s specification disclosing that body temperature is about 37° C, see para [0023] of Applicant’s specification as originally filed) (“the linear elastic nickel-titanium alloy is an alloy that does not show any martensite/austenite phase changes…” para [0031] and “…there is no martensite/austenite phase changes detectable by DSC and DMTA analysis in the range of about -60° C to about 120° C,” para [0032], so if there is no transition to austenite in the range of -60° C to about 120° C, then the alloy would be martensite at 37° C).
However, in the event that skilled artisan would not understand Shireman to disclose the nickel titanium alloy in a martensite phase at body temperature, Ammon teaches making shape memory alloys (i.e., NiTi) in their martensitic state (para [0047]).
It would have been obvious to a skilled artisan to modify Shireman to include the nickel titanium alloy in a martensite phase at body temperature, in view of the teachings of Ammon and Shireman (Ammon teaching to initially make the alloy martensitic and Shireman teaching to not phase change the alloy from martensitic to austenitic at body temperature), for the obvious advantage of using a body-centered cubic structure instead of a face-centered cubic structure that will promote and/or achieve the “superior pushability” characteristic (since martensite to stronger than austenite) that Shireman desires (see para [0032] of Shireman).
Shireman does not expressly disclose a metallic material applied over and coating an entirety of the nickel titanium alloy and a portion of the proximal end section of the distal end portion, a proximal terminal end of the metallic material being distal a proximal terminal end of the proximal end section.
However, Howland teaches a distal end section (18 and 23, which is described as being a section of 13, see col. 4, lines 25 and (53-56) having a metallic material (21) (Fig. 1) (col. 4, lines 29-32) applied over and coating an entirety of the distal end section (col. 4, lines 39-41) and a portion of the proximal end section (12 and portion of 13 that is proximal of 18 and 23), a proximal terminal end of the metallic material being distal a proximal terminal end of the proximal end section (as can be seen in Fig. 1).
It would have been obvious to a skilled artisan to modify Shireman to include a metallic material applied over and coating an entirety of the nickel titanium alloy and a portion of the proximal end section of the distal end portion, a proximal terminal end of the metallic material being distal a proximal terminal end of the proximal end section, in view of the teachings of Howland, for the obvious advantage of bolstering the joining of the distal end section and of the proximal end section.  Alternatively, for the obvious advantage of giving “malleable properties and shapeability” to the medical device (see col. 4, lines 61-64 of Howland).
Shireman and Howland do not expressly disclose wherein the practitioner-shapeable distal end section has a yield stress from about 100 ksi to about 300 ksi and exhibits 20% to 90% cold work.
However, Muni teaches wherein a practitioner-shapeable distal end section has a yield stress from about 100 ksi to about 300 ksi (para [0039]-[0041]) (Examiner’s Note: Muni teaches a similarly structured device, formed from the same materials and cold worked between 40%-50%, which would result in a yield stress of about 150ksi-200ksi, and Applicant(s)’ disclosure cited cold working the distal end of the device providing the resulting yield strength, see MPEP 2113) and exhibits 20% to 90% cold work (para [0039]-[0041]).
It would have been obvious to a skilled artisan to modify Shireman wherein the practitioner-shapeable distal end section has a yield stress from about 100 ksi to about 300 ksi and exhibits 20% to 90% cold work, in view of the teachings of Muni, because such a modification is a suitable way to create the linear pseudoelastic alloy disclosed in Shireman by removing any superelasticity that in Shireman’s practitioner-shapeable distal end section (see para [0040] of Muni).
For claim 2, Shireman further discloses wherein the elongate shaft member comprises stainless steel, a superelastic nickel-titanium alloy, or a combination thereof (para [0029]-[0036]).
For claim 5, Shireman and Howland do not expressly disclose wherein the practitioner-shapeable distal end section has a yield stress in a range of 150 ksi to 225 ksi.
However, Muni teaches wherein a practitioner-shapeable distal end section has a yield stress in a range of 150 ksi to 225 ksi (para [0039]-[0041]) (Examiner’s Note: Muni teaches a similarly structured device, formed from the same materials and cold worked between 40%-50%, which would result in a yield stress of 150ksi-200ksi, and Applicant(s)’ disclosure cited cold working the distal end of the device providing the resulting yield strength, see MPEP 2113).
It would have been obvious to a skilled artisan to modify Shireman wherein the practitioner-shapeable distal end section has a yield stress in a range of 150 ksi to 225 ksi, in view of the teachings of Muni, because such a modification is a suitable way to create the linear pseudoelastic alloy disclosed in Shireman by removing any superelasticity that in Shireman’s practitioner-shapeable distal end section (see para [0040] of Muni).
For claim 6, Shireman and Howland do not expressly disclose wherein the practitioner-shapeable distal end section has a yield stress in a range of 150 ksi to 200 ksi.
However, Muni teaches wherein a practitioner-shapeable distal end section has a yield stress in a range of 150 ksi to 200 ksi (para [0039]-[0041]) (Examiner’s Note: Muni teaches a similarly structured device, formed from the same materials and cold worked between 40%-50%, which would result in a yield stress of about 150ksi-200ksi, and Applicant(s)’ disclosure cited cold working the distal end of the device providing the resulting yield strength, see MPEP 2113).
It would have been obvious to a skilled artisan to modify Shireman wherein the practitioner-shapeable distal end section has a yield stress in a range of 150 ksi to 200 ksi, in view of the teachings of Muni, because such a modification is a suitable way to create the linear pseudoelastic alloy disclosed in Shireman by removing any superelasticity that in Shireman’s practitioner-shapeable distal end section (see para [0040] of Muni).
For claim 7, Shireman further discloses the shapeable guide wire device further comprising a distal portion between the proximal end section and the distal end section (a portion between 14 and 16), and the distal end section is linear pseudoelastic (para [0029]-[0036]).
Shireman and Howland do not expressly dsiclose wherein the distal portion between the proximal end section and the distal end section comprises a superelastic nickel-titanium alloy.
However Muni teaches a distal portion between a proximal end section and a distal end section (portion that is proximal of the “distal end of the core wire,” para [0040]), wherein the distal portion between the proximal end section and the distal end section comprises a superelastic nickel-titanium alloy, and the distal end section is linear pseudoelastic (para [0040] teaches removing the superelasticity only from the “distal end of the core wire,” thereby leaving the superelasticity in the portion that is proximal of the “distal end of the core wire”).
It would have been obvious to a skilled artisan to modify Shireman wherein the distal portion between the proximal end section and the distal end section comprises a superelastic nickel-titanium alloy, in view of the teachings of Muni, for the obvious advantage of adding pushability to the distal end of the guidewire while allowing a more proximal portion to be flexible so that the guidewire can effectively navigate tortuous lumens in the body.
For claim 8, Shireman, as modified, further discloses wherein a core of the distal end section surrounded by the metallic material consists of the nickel titanium alloy (as can be seen in Figs. 1-8) (para [0029]-[0036]).
For claim 21, Shireman and Howland do not expressly disclose wherein the practitioner-shapeable distal end section has a yield stress in a range of 150 ksi to 200 ksi and the nickel-titanium alloy exhibits 40% to 50% cold work.
However, Muni teaches wherein a practitioner-shapeable distal end section has a yield stress in a range of 150 ksi to 200 ksi and the nickel-titanium alloy exhibits 40% to 50% cold work (para [0039]-[0041]) (Examiner’s Note: Muni teaches a similarly structured device, formed from the same materials and cold worked between 40%-50%, which would result in a yield stress of about 150ksi-200ksi, and Applicant(s)’ disclosure cited cold working the distal end of the device providing the resulting yield strength, see MPEP 2113).
It would have been obvious to a skilled artisan to modify Shireman wherein the practitioner-shapeable distal end section has a yield stress in a range of 150 ksi to 200 ksi and the nickel-titanium alloy exhibits 40% to 50% cold work, in view of the teachings of Muni, because such a modification is a suitable way to create the linear pseudoelastic alloy disclosed in Shireman by removing any superelasticity that in Shireman’s practitioner-shapeable distal end section (see para [0040] of Muni).
For claim 22, Shireman further discloses wherein the atraumatic cap section comprises a cap of solder (para [0076]) and wherein the solder material includes a eutectic alloy (para [0082]).
For claim 23, Shireman further discloses wherein the eutectic alloy comprises a gold-tin solder, a gold-indium solder, a gold-germanium solder, a silver-tin solder, or a silver-gold-tin solder (para [0082]).
For claim 25, Shireman further discloses wherein the atraumatic cap section comprises a cap of solder soldered to the helical coil section and the practitioner-shapeable distal end section (as can be seen in Figs. 1-2 and 8).
Claim(s) 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shireman in view of Howland and Muni, or alternatively over Shireman in view of Ammon, Howland, and Muni, and further in view of U.S. Patent Application Publication No. 2002/0087099 to Nanis et al. (hereinafter “Nanis”).
For claim 24, Shireman, Howland, and Muni do not expressly disclose wherein the gold-tin solder includes about 80 weight % (wt%) gold and about 20 wt% tin.
However, Nanis teaches wherein the gold-tin solder includes 80 weight % (wt%) gold and about 20 wt% tin (para [0042]).
It would have been obvious to a skilled artisan to modify Shireman wherein the gold-tin solder includes 80 weight % (wt%) gold and about 20 wt% tin, in view of the teachings of Nanis, because such a ratio is a suitable ratio for a solder that would lead to the predictable result of being able to solder structures together.
Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shireman in view of Howland and Muni, or alternatively over Shireman in view of Ammon, Howland, and Muni, and further in view of U.S. Patent Application Publication No. U.S. 2005/0056687 to Matsumoto et al. (hereinafter “Matsumoto”).
For claim 26, Shireman, Ammon, Howland, and Muni do not expressly disclose wherein the metallic material has a melting temperature of about 150° C.
However, Matsumoto teaches wherein a metallic material (i.e., “solder alloy,” para [0048]) has a melting temperature of about 150° C (para [0048]) (also see claim 12).
It would have been obvious to a skilled artisan to modify Shireman wherein the metallic material has a melting temperature of about 150° C, in view of the teachings of Matsumoto, a solder alloy is a suitable material coating Shireman’s elongate shaft member.
Response to Arguments
Applicant’s arguments filed 12/27/21 have been fully considered, but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791